DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Information Matter
Please note, the instant Non-Provisional application (17/670,567) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/670,567, all further correspondence regarding the instant application should be directed to the Examiner.

Election/Restriction
The following is a quotation of 35 U.S.C. § 121: “If two or more independent and distinct inventions are claimed in one application, the Director may require the application to be restricted to one of the inventions.”
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Invention I. 	Claims 1–18, drawn to distributing to sending configuration and transaction information to change IP address allocations and inventory, classified in Cooperative Patent Classification (CPC) H04L61/5046.  See Spec. ¶ 66.
Invention II. 	Claims 19 and 20, drawn to minimizing IP address allocations and inventory costs, classified in CPC H04L 61/5007.  See Spec. ¶ 67.

Inventions I and II are related as, respectively, combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination requires any type of minimized IP address allocations and inventory costs, and the subcombination requires a specific type of minimized IP address allocations and inventory costs.  The subcombination has separate utility such as [4].  See MPEP § 806.05(c).
The Examiner has required restriction between combination and subcombination inventions.  Where Applicants elect a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 C.F.R. § 1.104.  See MPEP § 821.04(a).  Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Summary
In summary, Applicants have one of two options:
(i) The election of Invention I (claims 1–18); and
(ii) The election of Invention II (claims 19 and 20).

Notice of Rejoinder
The following are two instances when rejoinder is required:
(i) If Invention I is elected and either of claims 5 or claim 6 is found allowable, rejoinder of Invention II is required.
(ii) If Invention II is elected and found allowable, rejoinder of Invention I is required only if Applicants add claim 5 or claim 6 to the independent claims of Invention I.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449